IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE

v. I.D. # 1204007680

TARIQ MARINEY,

Defendant.

Submitted: August 23, 2016
Decided: November l6, 2016

ORDER DENYING TARIQ MARINEY’S MOTION
FOR MODIFICATION OF SENTENCE

This l6th day of November, 2016, upon consideration of the Motion for
Modification of Sentence (the “Motion”) filed by Tariq Mariney, the record in this
matter, and the applicable legal authority, including Rule 35 of the Superior Court
Rules of Criminal Procedure (“Rule 35”), it appears to the Court that:

1. On June 22, 2016, Mariney Was found in violation of probation for the
fourth time and Was sentenced to four years, seven months at Level V, suspended
immediately for six months at Level IV, With no probation to follow. The
sentencing order specified that Mariney Was to serve the Level IV portion of his

sentence at the VOP Center.l The sentence Was effective June 7, 2016, giving

 

l See State v. Mariney, ID No. 1204007680 (Del. Super. June 22, 2016) (SENTENCING
ORDER).

Mariney credit for the days he had served While being held on the violation of
probation

2. Mariney filed a letter dated August 17, 2016, suggesting that he did
not receive sufficient credit for the time he served before he Was sentenced for
violating probation. Confusingly, Mariney states: “You told me I would receive
time served for the days I have already completed. But I’ve noticed I only
received 12 days (because the courts give out 2 days for every month).” Mariney
appears to be conflating good time credit and credit for time served. By dating his
sentence from June 7, 2016, the Court gave Mariney credit for each day he served
before his violation of probation hearing. The issue of good time credit is a
separate statutory mechanism Within the control of the Department of Correction.
There is no indication in the record regarding Mariney’s entitlement to statutory or
meritorious good time credit.

3. Mariney’s letter also seeks to modify Where he serves the Level IV
portion of his sentence, Mariney seeks classification to “Work release” because he
feels obtaining a job Would be beneficial to him. Mariney’s motion to modify his
sentence is timely under Rule 35, but does not provide a compelling basis for
modification. Notably, Mariney failed to look for a job While serving the Level III

probation he violated, despite efforts by his probation officer to encourage him to

do so. Given the short period of time remaining on Mariney’s sentence, modifying

the Level IV portion of his sentence Would not be productive in my vieW.

N()W, THEREFORE, IT IS ORDERED that Mariney’s Motion for

Modification of Sentence is DENIED.

 

Original to Prothonotary
cc: Joseph S, Grubb, Deputy Attorney General
Tariq Mariney, pro se (SBI No. 00627332)